2016 UT App 248



               THE UTAH COURT OF APPEALS

                        STATE OF UTAH,
                           Appellee,
                              v.
                    SANTIAGO AVILA APONTE,
                          Appellant.

                     Memorandum Decision
                         No. 20150154-CA
                     Filed December 22, 2016

            Fourth District Court, Provo Department
               The Honorable Samuel D. McVey
                         No. 141400333

         Jennifer Gowans Vandenberg and Emily Adams,
                     Attorneys for Appellant
          Sean D. Reyes and Daniel W. Boyer, Attorneys
                          for Appellee

 JUDGE GREGORY K. ORME authored this Memorandum Decision,
    in which JUDGES MICHELE M. CHRISTIANSEN and DAVID N.
                    MORTENSEN concurred.

ORME, Judge:

¶1     Santiago Avila Aponte (Defendant) appeals his
convictions for failure to respond to an officer’s signal to stop, a
third degree felony, see Utah Code Ann. § 41-6a-210 (LexisNexis
2010); failure to stop at an accident involving injury, a class A
misdemeanor, see id. § 41-6a-401.3; reckless driving, a class B
misdemeanor, see id. § 41-6a-528; and driving on a suspended or
revoked operator’s license, a class C misdemeanor, see id. § 53-3-
227. Defendant challenges his convictions, arguing that the trial
court erroneously admitted eyewitness and character evidence.
We affirm.
                         State v. Aponte


¶2      One evening in August 2013, a police officer attempted to
pull over a Chevrolet Impala, which had been reported as
stolen. 1 The driver did not slow down but instead accelerated
and attempted to evade the officer. After the driver ignored a
stop sign, sped through a busy intersection, and reached speeds
of over seventy-five miles per hour—forty miles per hour over
the posted speed limit—the officer abandoned his pursuit in the
interest of public safety.

¶3     Shortly thereafter, the officer received a report that the
Impala had crashed at a nearby, well-lit gas station. Witnesses
reported that the car hit a curb, soared through the air, and
crashed into a cement column that protected a series of gas
pumps. The driver wrestled with the airbag, and because his
door was damaged in the crash, climbed out through his
window “Dukes of Hazzard style,” as one witness put it. He
then fled on foot, scaling an eight-foot fence in the process.

¶4     An injured passenger remained inside the Impala. She
identified Defendant, by name, as the driver of the Impala and
described him. Using that information, officers retrieved a
digital photograph of Defendant from an online source. Officers
showed the photograph to two witnesses of the crash, and both
confirmed the passenger’s identification of Defendant. 2

¶5    Defendant was eventually caught, arrested, and charged
with multiple offenses. Before trial, Defendant filed a motion to


1. “On appeal, we recite the facts in the light most favorable to
the jury’s verdict.” State v. Martinez, 2013 UT App 154, ¶ 2 n.1,
304 P.3d 110 (citation and internal quotation marks omitted).

2. Ten months later, officers created a photo array that contained
photographs of five other individuals and a different
photograph of Defendant. Both witnesses again confirmed
Defendant as the driver.




20150154-CA                     2              2016 UT App 248
                          State v. Aponte


suppress, challenging the reliability of the eyewitness
identifications. Following a suppression hearing, the trial court
denied Defendant’s motion. Later, the State filed notice of its
intent to introduce two of Defendant’s other convictions into
evidence, both of which involved fleeing from pursuing police
officers. 3 Following oral argument, the trial court ruled that the
evidence was admissible under the doctrine of chances and to
show intent, knowledge, and absence of mistake. 4

¶6     Defendant did not appear for his trial as scheduled. He
was, however, tried in absentia. After hearing testimony from
the passenger, both eyewitnesses, and the pursuing officer, as
well as evidence of Defendant’s two other attempts to flee from
the police and his resulting convictions, the jury convicted
Defendant on the counts set forth in the first paragraph of this
decision. See supra ¶ 1. The trial court sentenced Defendant to
prison. Defendant appeals the admission of the eyewitnesses’
testimony and the evidence of his prior convictions.



3. In September 2012, an officer attempted to stop Defendant for
driving eighty miles per hour in a forty-mile-per-hour zone. But
Defendant did not stop after the officer activated his lights and
sirens. Instead, Defendant ran two red lights and a stop sign. He
eventually crashed and attempted to flee on foot. In October
2013, two months after the crash in this case, an officer
approached Defendant’s vehicle to inquire about an assault.
Defendant rolled up his window and sped off. The officer
terminated that pursuit for the public’s safety. By the time of
trial in this case, Defendant had pled no contest to reckless
driving, speeding, DUI, and two counts of attempted failure to
respond to an officer’s signal to stop.

4. At trial, the court instructed the jury that it could not consider
the evidence “to prove the character trait of the defendant or to
show that he acted in a manner consistent with such a trait.”




20150154-CA                      3               2016 UT App 248
                          State v. Aponte


                    I. Eyewitness Testimony

¶7     Defendant argues that the trial court violated his due
process rights by admitting “unnecessarily suggestive”
eyewitness identification evidence. 5 Whether eyewitness
identification evidence is reliable is “a question of law, which we
review for correctness.” State v. Hubbard, 2002 UT 45, ¶ 22, 48
P.3d 953. “We apply this same standard of review to both the
federal and the state analyses.” Id.

¶8     The United States Supreme Court has recognized “a due
process check on the admission of eyewitness identification,
applicable when the police have arranged suggestive
circumstances leading the witness to identify a particular person
as the perpetrator of a crime.” Perry v. New Hampshire, 565 U.S.
228, 232 (2012). The admissibility of traditional identification
testimony under the United States Constitution requires a two-
step inquiry. See Neil v. Biggers, 409 U.S. 188, 196–99 (1972).

¶9    The court first determines whether the identification was
the product of “unnecessarily suggestive” law enforcement
procedures. Perry, 565 U.S. at 239–40. If identification procedures
were neither “suggestive [nor] unnecessary,” due process has
not been violated. Id. at 238–39. But if the identification process
involved “unnecessarily suggestive” conduct, we proceed to the
second step and must determine, under the totality of the
circumstances, whether the identification was reliable. See Neil,
409 U.S. at 199.



5. Defendant asserts his due process rights under only the
United States Constitution, despite the Utah Constitution
requiring “a more stringent standard in making reliability
determinations than that employed in the federal system.” State
v. Lujan, 2015 UT App 199, ¶ 10, 357 P.3d 20, cert. granted, 364
P.3d 48 (Utah 2015).




20150154-CA                     4               2016 UT App 248
                           State v. Aponte


¶10 The parties debate the criteria—both federal and state—
that apply to the eyewitness identification evidence in this case. 6
Both lines of jurisprudence, as far as we can tell, involve cases in
which officers allegedly employed suggestive techniques in the
course of the initial identification of a suspect. Suggestive
circumstances with the initial identifier are problematic because
they increase “the likelihood of misidentification.” Id. at 198, 201.
Indeed, it is the likelihood of misidentification that implicates a
defendant’s right to due process. Id. at 198.

¶11 But this case does not implicate the paradigmatic
concerns about misidentification. Rather, needing to apprehend
a fugitive, and hoping to dispel any possibility that the
passenger’s identification of the driver was deliberately
misleading or otherwise inaccurate, the officers used the
photograph only for the limited purpose of confirming the
accuracy of an identification already made by someone who
should have known the driver’s identity, but who also may have
had a motive to misstate his identity to protect him. In essence,
the uninvolved eyewitnesses were performing a merely
confirmatory role. The passenger knew Defendant and provided
officers with Defendant’s name and an accurate description of
him. 7 Ancillary efforts that the officers took to allay any concern


6. Contrary to our observation in footnote 5, the State maintains
that the Due Process Clause of the Utah Constitution parallels
the two-step inquiry of the United States Constitution. Because
Defendant has not asserted that his state constitutional rights
were violated, we have no occasion to consider the issue. In any
event, the Utah Supreme Court has granted certiorari in the
Lujan case, and this question may be answered in the course of
its resolution. See State v. Lujan, 2015 UT App 199, 357 P.3d 20,
cert. granted, 364 P.3d 48 (Utah 2015).

7. At trial, the passenger testified that, at the time of the crash,
she had been friends with Defendant for a “couple months.”




20150154-CA                      5               2016 UT App 248
                           State v. Aponte


that the passenger was not forthright in her report do not
undermine the reliability of the passenger’s initial identification. 8

¶12 Defendant has not pointed us to any judicial decision that
involves facts like these but that requires the confirmatory
identifications made by other witnesses, after a suspect has
already been reliably identified, to pass the rigors of due process
analysis as though no such prior identification had been made. 9


8. Defendant asserts that the passenger was not a reliable
witness. In support, he points to her prior convictions—
including one for giving false information to a police officer—
and the perception that she was under the influence of an
unspecified narcotic when she identified Defendant. At the time
of the passenger’s trial testimony, however, she had already pled
guilty to possession charges stemming from the same incident.
She received nothing in exchange for her testimony. And at the
time she identified Defendant at the scene, most of those
credibility issues would not have been known to police. Had
they been known, of course, it would only further validate the
officers’ intuition to corroborate the passenger’s report as to the
driver’s identity by checking with other witnesses.

9. After oral argument, Defendant submitted a letter with, inter
alia, citations to three cases “where the eyewitness was shown a
single photo of the defendant to confirm the identity of the
defendant rather than to discover it.” These cases do not,
however, parallel the unique reliability of the identification that
occurred here. In each of the three cases, an initial witness
described a suspect to an officer, who then furnished a picture of a
particular individual, and the initial witnesses then “confirmed”
the identification from a single photo of the suspect. See Manson
v. Brathwaite, 432 U.S. 98, 101 (1977); Wicks v. Lockhart, 569 F.
Supp. 549, 554 (E.D. Ark. 1983); United States v. Brady, No. 3:13-
CR-23-06, 2013 WL 5674848, at *2–3 (N.D. W. Va. Oct. 17, 2013).
In each of these cases, the eyewitness who confirmed the identity
                                                     (continued…)


20150154-CA                      6                2016 UT App 248
                          State v. Aponte


Because an acquaintance of Defendant made the identification
independent from any photograph, and because two witnesses
merely confirmed that initial identification when shown a
photograph, we conclude that the identification was not “so
impermissibly suggestive as to give rise to a very substantial
likelihood of irreparable misidentification.” See Simmons v.
United States, 390 U.S. 377, 384 (1968). Accordingly, under the
totality of the circumstances, the identifications—especially the
passenger’s, which was based on her personal knowledge
untainted by the suggestion of a photo—were reliable, and the
trial court did not abuse its discretion in admitting the
identifications into evidence.

                  II. Prior Conviction Evidence

¶13 Defendant also complains that the jury “was not apprised
of the legal meanings” of the noncharacter purposes for
submitting prior conviction evidence in the limiting instruction

(…continued)
of the suspect was also the initial identifier. In such a situation,
the danger of misidentification is high because, upon seeing a
single photograph more or less matching the description given,
witnesses often make positive identifications. See Simmons v.
United States, 390 U.S. 377, 383 (1968). Reliability is further
undermined if a witness “obtained only a brief glimpse of a
criminal, or [saw] him under poor conditions.” Id. In contrast,
the initial identifier here was an acquaintance of Defendant,
whose initial identification of Defendant was entirely
independent of the photograph, based on her own familiarity
with Defendant. Two witnesses, both of whom had unobstructed
views of Defendant for significant amounts of time, then
confirmed the passenger’s identification. This was solid police
work, as it foreclosed the possibility that police would arrest an
innocent party, wrongly identified by the passenger, even as
Defendant disappeared into the night.




20150154-CA                     7                 2016 UT App 248
                          State v. Aponte


the trial court provided and that the enumerated noncharacter
purposes were not “legitimate bases for admitting the prior bad
acts evidence.” 10 We conclude that these issues are not properly
before us.

¶14 “An issue is preserved for appeal when it has been
presented to the district court in such a way that the court has an
opportunity to rule on [it].” Patterson v. Patterson, 2011 UT 68,
¶ 12, 266 P.3d 828 (alteration in original) (citation and internal
quotation marks omitted). See Utah R. App. P. 24(a)(5)(A)–(B).
The preservation rule precludes review of any unpreserved
claim “unless a defendant can demonstrate that exceptional
circumstances exist or plain error occurred.” State v. Larrabee,
2013 UT 70, ¶ 15, 321 P.3d 1136 (citation and internal quotation
marks omitted).

¶15 Defendant’s trial counsel did not object at any point to the
limiting instruction given in contemplation of rule 404(b) of the
Utah Rules of Evidence. Nor did Defendant object to the
inclusion of the specified noncharacter purposes, including
knowledge, opportunity, lack of mistake or accident, and the
doctrine of chances. 11 Below, Defendant’s sole objection was that



10. Defendant is mistaken in asserting that lack of mistake,
accident, knowledge, or opportunity, and the doctrine of chances
are not “legitimate bases for admitting the prior bad acts
evidence.” Rule 404(b) permits the admission of evidence for
almost any purpose, so long as it was not offered to show that on
a specific occasion the person acted in conformity with the
particular character trait. See Utah R. Evid. 404(b); State v. Verde,
2012 UT 60, ¶ 15, 296 P.3d 673.

11. In Defendant’s objection to the State’s notice of rule 404(b)
evidence, he conceded that the convictions were admissible to
prove identity. If Defendant believed this to be the only
                                                   (continued…)


20150154-CA                      8               2016 UT App 248
                        State v. Aponte


the probative value of the challenged character evidence was
substantially outweighed by its unfair prejudice. While this
argument was preserved, Defendant has not raised it on appeal,
so we do not consider it. Conversely, Defendant’s jury
instruction arguments now pursued on appeal were not raised
below, and because he has not raised the plain error or
exceptional circumstances exceptions, we also decline to
consider this issue.

¶16   Affirmed.




(…continued)
permissible noncharacter purpose, he should have tailored his
objection accordingly.




20150154-CA                   9             2016 UT App 248